Citation Nr: 0411875	
Decision Date: 05/06/04    Archive Date: 05/14/04

DOCKET NO.  03-20 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for service-connected low 
back disability, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel

REMAND

The veteran had active military service from November 1950 to 
November 1953. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The Board notes that, effective September 23, 2002, the 
provisions of 38 C.F.R. § 4.71a pertaining to the rating 
criteria for disabilities involving the spine were revised.  
See 67 Fed. Reg. 54,345-54,349 (2002); 38 C.F.R. § 4.71a 
(2003).  The veteran was told of this in the rating decision 
of April 2003 and again in the statement of the case (SOC) of 
June 2003.  Since that time, VA has promulgated yet another 
change to the regulations used to evaluate disabilities of 
the spine.  This was done in August 2003, with the changes 
effective as of September 26, 2003.  See 68 Fed. Reg. 51,454-
51,458 (Aug. 27, 2003).  The latest amendment represents a 
significant change in the way spinal disabilities are 
evaluated.  

The veteran's most recent VA examination was conducted in 
February 2003, and thus was done without knowledge of the new 
rating criteria noted above.  It was also given without 
benefit of reference to the veteran's medical records.  The 
veteran's case was certified on appeal in August 2003, and 
the RO therefore has not yet had an opportunity to evaluate 
the veteran's claim under the most recent revision of the 
regulations.  The Board finds that it would be prejudicial to 
the veteran for the Board to consider the possibility of an 
increased rating for the veteran's low back disability under 
the amended criteria without the veteran having knowledge of 
the new rating criteria prior to adjudication, and without 
the Board having the benefit of a current VA examination that 
provides pertinent findings relevant to the new rating 
criteria.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the issue is remanded to the RO for 
readjudication in light of the regulatory changes.

The veteran's case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are 
fully complied with and satisfied.  
See also 38 C.F.R. § 3.159 (2003).  
The veteran should be specifically 
told of the information or evidence 
he should submit, if any, and of the 
information or evidence that VA will 
obtain with respect to his claim.  
38 U.S.C.A. § 5103(a) (West 2002).  
See also Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The 
veteran should also be apprised of 
the amendments to the provisions of 
38 C.F.R. § 4.71a (2003) pertaining 
to the rating criteria for 
disabilities involving the spine.  
68 Fed. Reg. 51454-51458.  

2.  After completion of these 
actions, the veteran should be 
afforded a VA medical examination to 
assess his current disability status 
taking into account the old and the 
new criteria.  The claims file and a 
copy of this remand should be made 
available to and reviewed by the 
examiner prior to the examination.  
Any and all indicated evaluations, 
studies, and tests deemed necessary 
by the examiner should be 
accomplished, and any such results 
must be included in the examination 
report.  All clinical findings 
necessary to apply rating criteria 
found at 38 C.F.R. § 4.71a (2002), 
those set forth at 38 C.F.R. § 4.71a 
(2003), and the newest criteria 
found at 68 Fed. Reg. 51456-57 
should be made.  Range of motion 
studies must be conducted and all 
functional losses should be 
identified, such as pain on use, 
weakness, incoordination, 
fatigability, etc.  

3.  After undertaking any other 
development deemed appropriate, the 
RO should readjudicate the issue on 
appeal.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003), (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112, respectively).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

